DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
Response to Amendment
	The amendment filed 02/17/2022 has been entered. Claims 1-5, 7-11, 13-18, 26-28 and 30-33 remain pending in the application and claims 6, 12, 19-25, and 29 are cancelled. Applicant’s amendments to the claims have overcome each rejection/objection previously set forth in the Final Office Action mailed 11/18/2021 and the Advisory Action mailed 02/02/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1-4, the allowable subject matter is in the context of the claims. Specifically, the cartridge member including an electrical connector, the electrical connector is operable to deliver electrical energy, and wherein the electrical connector includes an antenna operable to wireless transfer power is novel in the art. Johnston (US Patent 7,247,161) discloses a system for connecting a tool assembly as previously rejected in the Final Office Action mailed 11/18/2021, however is silent to the electrical features that the claims require and therefore is allowable over all prior art 
With regards to claims 5, 7-11, and 13-14, the allowable subject matter is in the context of the claims. Specifically, the first and second instrument assembly in combination with the handpiece is novel in the art. Johnston (US Patent 7,247,161) discloses a system for connecting a tool assembly as previously rejected in the Final Office Action mailed 11/18/2021, however is silent to the first and second instrument assemblies and the functionalities of the first and second instrument assemblies that the claims require and therefore is allowable over all prior art since it would not be obvious to modify Johnston’s system that would not destroy or contradict Johnston’s system.
With regards to claims 15-18, the allowable subject matter is in the context of the claims. Specifically, first instrument assembly, the first tracking device, and the irrigation system in combination with the handpiece is novel in the art. Johnston (US Patent 7,247,161) discloses a system for connecting a tool assembly as previously rejected in the Final Office Action mailed 11/18/2021, however is silent to the first instrument assembly, the first tracking device, and the functionalities of both that the claims require and therefore is allowable over all prior art since it would not be obvious to modify Johnston’s system that would not destroy or contradict Johnston’s system.
With regards to claims 26-28, the allowable subject matter is in the context of the claims. Specifically, the cartridge member, the receiver assembly, and the specific requirements of both in combination with the handpiece is novel in the art. Johnston (US Patent 7,247,161) discloses a system for connecting a tool assembly as previously rejected in the Final Office Action mailed 11/18/2021, however is silent to the cartridge member, the receiver assembly, and the specifics of both the claims require and therefore is allowable over all prior art since it would not be obvious to modify Johnston’s system that would not destroy or contradict Johnston’s system.
With regards to claims 30-31, the allowable subject matter is in the context of the claims. Specifically, the first and second instrument assembly in combination with the handpiece is novel in the art. Johnston (US Patent 7,247,161) discloses a system for connecting a tool assembly as previously rejected in the Final Office Action mailed 11/18/2021, however is silent to the first and second instrument assemblies and the functionalities of the first and second instrument assemblies that the claims require and therefore is allowable over all prior art since it would not be obvious to modify Johnston’s system that would not destroy or contradict Johnston’s system.
With regards to claim 32, the allowable subject matter is in the context of the claims. Specifically, the first and second identification members, the first and second tracking devices, and the antenna/its functionalities in combination with the handpiece is novel in the art. Johnston (US Patent 7,247,161) discloses a system for connecting a tool assembly as previously rejected in the Final Office Action mailed 11/18/2021, however is silent to the first and second identification members, the first and second tracking devices, and the antenna/its functionalities that the claims require and therefore is allowable over all prior art since it would not be obvious to modify Johnston’s system that would not destroy or contradict Johnston’s system.
With regards to claim 33, the allowable subject matter is in the context of the claims. Specifically, the first and second instrument assembly in combination with the handpiece is novel in the art. Johnston (US Patent 7,247,161) discloses a system for connecting a tool assembly as previously rejected in the Final Office Action mailed 11/18/2021, however is silent to the first and second instrument assemblies and the functionalities of the first and second instrument assemblies that the claims require and therefore is allowable over all prior art since it would not be obvious to modify Johnston’s system that would not destroy or contradict Johnston’s system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/24/2022